Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 1 of 17 Page ID #1

                                                                 20-63-NJR
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 2 of 17 Page ID #2
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 3 of 17 Page ID #3
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 4 of 17 Page ID #4
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 5 of 17 Page ID #5
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 6 of 17 Page ID #6
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 7 of 17 Page ID #7
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 8 of 17 Page ID #8
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 9 of 17 Page ID #9
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 10 of 17 Page ID #10
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 11 of 17 Page ID #11
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 12 of 17 Page ID #12
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 13 of 17 Page ID #13
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 14 of 17 Page ID #14
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 15 of 17 Page ID #15
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 16 of 17 Page ID #16
Case 3:20-cv-00063-NJR Document 1 Filed 01/15/20 Page 17 of 17 Page ID #17
